internal_revenue_service department of the treasury number releaser date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-128121-03 date october re legend decedent trust taxpayer cpa date date date x dear - - - - - - - - this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of generation-skipping_transfer gst exemptions to transfers to trusts the facts and representations submitted are summarized as follows on date decedent created and funded trust a revocable family_trust decedent died date under decedent’s will the residue of decedent’s estate was bequeathed to trust as finally amended trust provided that upon the death of decedent dollar_figurex was to be distributed to a charitable_remainder_unitrust unitrust for the benefit of decedent’s grandchild and the balance of the trust estate was to be distributed to a charitable_remainder_unitrust unitrust for the lifetime benefit of decedent’s son followed by the lifetime benefit to grandchild plr-128121-03 taxpayer decedent’s executor hired cpa to prepare the form_706 the form_706 as timely filed on date did not contain a schedule r approximately three months after the return was filed the executor discovered the failure_to_file schedule r and contacted cpa concerning the gst allocation the cpa promised to review the situation within the year the executor contacted cpa again shortly thereafter the executor hired new counsel to review the gst allocation issue affidavits from cpa indicate that cpa determined that a schedule r was not required in order to specially allocate decedent’s available gst_exemption to trust the executor had relied on cpa’s advice and believed cpa was competent to render advice on federal estate_tax and gst matters affidavits from the executor indicate a continued attempt to resolve the issue with cpa and the subsequent hiring of new counsel to resolve the allocation issue taxpayer requests an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of decedent’s available gst_exemption first to unitrust with the balance of decedent’s available gst_exemption to unitrust effective as of the date of the transfers to the trusts sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election plr-128121-03 under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to allocate decedent’s unused gst_exemption first to unitrust with the remaining unused gst_exemption plr-128121-03 allocated to unitrust the allocations will be effective as of the date of decedent’s death this election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
